PD-0659-15
                                                             COURT OF CRIMINAL APPEALS
                                                                             AUSTIN, TEXAS
                            NO. PD-0659-15                 Transmitted 12/28/2015 9:45:46 PM
                                                             Accepted 12/29/2015 4:44:21 PM
                                                                              ABEL ACOSTA
                                 IN THE                                               CLERK

                    COURT OF CRIMINAL APPEALS

                              OF TEXAS


                    PAUL HENRI WAGNER, Appellant

                                   v.

                    THE STATE OF TEXAS, Appellee



                APPELLANT’S BRIEF ON THE MERITS


                           No. 05-13-01329-CR
                                   In the
                 Fifth District Court of Appeals at Dallas
        ____________________________________________________

              On appeal from Cause Number MA-1114870-L
                    In County Criminal Court No. 10
                         of Dallas County, Texas
               Honorable Roberto Canas, Judge Presiding
           ____________________________________________________

DAN WOOD, JR.                                 VINCENT W. PERINI
ATTORNEY AT LAW                               ATTORNEY AT LAW
4303 N. Central Expressway                    2501 Oak Lawn Ave., #560
Dallas, Texas 75205                           Dallas, Texas 75219-4082
Tel. (214) 559-8815                           Tel. (214) 750-7477
Fax (214) 696-0867                            Fax (214) 521-5690
Email: danwoodjr@sbcglobal.net                Email: vperini@airmail.net

                         Attorneys for Appellant

December 29, 2015
                  IDENTITIES OF JUDGE, PARTIES AND COUNSEL

      A complete list of the names of the trial judge, all parties and counsel

are as follows:


Trial Judge:                              Hon. Roberto Canas, County Criminal
                                          Court No. 10, Dallas County, Texas

Parties:                                  Paul Henri Wagner,
                                          Appellant

                                          State of Texas,
                                          Appellee

Attorneys for the Appellant:              Vincent W. Perini, Trial Counsel and
                                               Counsel on Appeal
                                          2501 Oak Lawn Ave., Suite 560
                                          Dallas, TX 75219-4082

                                          Dan Wood, Jr., Counsel on
                                               Appeal
                                          4303 N. Central Expressway
                                          Dallas, TX 75205

Attorneys for the State:                  Hon. Susan Hawk
                                          Criminal District Attorney
                                          Crowley Courts Building
                                          133 N. Riverfront Blvd., LB19
                                          Dallas, Dallas County, TX 75207

                                          Ms. Josi Diaz, Asst. Criminal District
                                          Attorney, Trial Counsel

                                          Ms. Christine S. Ou, Asst. Criminal
                                          District Attorney, Counsel on Appeal




                                     ii
                                    TABLE OF CONTENTS
                                                                                                    Page
IDENTITIES OF PARTIES AND COUNSEL ............................................                      ii

INDEX OF AUTHORITIES.........................................................................       iv-v

STATEMENT OF THE CASE.....................................................................          1-2

STATEMENT OF PROCEDURAL HISTORY...........................................                          2

ISSUES PRESENTED.…….…………………………................................ 2-3

STATEMENT OF FACTS……………………………………………......... 3-11

SUMMARY OF ARGUMENT………………………………………..…… 12-13

ARGUMENT AND AUTHORITIES:

First Question Presented for Review: WHAT IS THE CORRECT
DEFINITION OF THE PHRASE “COMMUNICATING ... IN A ...
HARASSING MANNER” AS USED IN THE STATUTE FOR
PROTECTIVE ORDERS IN FAMILY VIOLENCE CASES, AND,
AS APPLIED IN THIS CASE, DID IT PENALIZE PROTECTED
SPEECH IN VIOLATION OF PETITIONER’S FIRST
AMENDMENT RIGHTS? [TEX.PEN. CODE §25.07(A)(1)(A)]................ 13

Second Question Presented for Review: WHETHER THIS IS A
“CONTENT-BASED” FIRST AMENDMENT CASE AND OUGHT
TO HAVE BEEN DECIDED BY A DIFFERENT STANDARD OF
REVIEW, “STRICT SCRUTINY” AS ENUNCIATED IN THE CASE
OF EX PARTE LO .................................................................................... 27

Third Question Presented for Review: IF STRICT SCRUTINY IS
THE PROPER STANDARD OF REVIEW, WHETHER THE
CORRECT STANDARD OF REVIEW CAN BE WAIVED ...............                                            27

PRAYER FOR RELIEF................................................................................   32

CERTIFICATES OF SERVICE AND COMPLIANCE ..............................                               33
                                                     iii
                                     INDEX OF AUTHORITIES
Cases                                                                                                       Page
Baird v. State, 398 S.W.3d 220 (Tex. Crim. App. 2013) .............................                         19
Bynum v. State, 767 S.W.2d 769 (Tex. Crim. App. 1989) ...........................                           17
Cain v. State, 947 S.W.2d 262 (Tex. Crim. App. 1997) ..............................                         29
Clark v. State, 665 S.W.2d 476 (Tex. Crim. App. 1984) ..............................                        17
Commission for Lawyer Discipline v. Benton, 980 S.W.2d 425 (Tex. 1998)..                                      22,24
Ely v. State, 582 S.W.2d 416, (Tex.Crim. App. 1979)……………….….….                                              14,28
Ex Parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013) …………...…………                                               14,27,31
Garcia v. State, 212 S.W.3d 877, (Tex. App. – Austin 2006)………….…..                                          22,23
Gresham v. Peterson, 225 F.3d 899 (7th Cir. 2000) .......................................                   32
Harvey v. State, 78 S.W.3d 368 (Tex. Crim. App. 2002)…………………...                                             15
Village of Hoffman Estates v. Flipside, Hoffman Estates, 455 U.S. 489
(1981)………………………………………………………………………                                                                           16
Kramer v. Price, 712 F.2d 174 (5th Cir. 1983) ..............................................                17
Long v. State, 931 S.W.2d 285 (Tex. Crim. App. 1996)…………………...                                             17
Mahaffey v. State, 364 S.W.3d 908 (Tex. Crim. App. 2012) ........................                           20
Marin v. State, 851 S.W.2d 275-80 (Tex.Crim. App. 1993) .........................                           29
May v. State, 765 S.W.2d (Tex. Crim. App. 1989) .......................................                     16
Patton v. State, 835 S.W.2d 684 (Tex. App-Dallas, 1992, no pet.)…….......                                   19,20
Snowden v. State, 677 A.2d 33 (Delaware 1996) ..........................................                    23
Thompson v. State, No. PD-1371-13 (Tex. Crim. App. 2014) ......................                             29
Wagner v. State, No. 05-13-01329-CR, (Tex.App.-Dallas, May 5, 2015)
(Mem. Op.) …………………………………………………………………                                                                        2,19

Statutes and Rules

Texas Disciplinary Rules of Professional Conduct, Section 3.06 [d] ……                                       22
TEX.PEN. CODE §21.15(b)(1) ......................................................................           29
TEX.PEN. CODE §25.07(a)(2)(A)…………....................………………….                                               passim
TEX.PEN. CODE 25.07 (g) …….…………………………………..............                                                      14-15
TEX.PEN. CODE §42.07……………………………………….…...............                                                        16
TEX.FAM. CODE §6.702…………………………………………………...                                                                  25
TEX.FAM. CODE, §6.505(b) ........…………………………........…………                                                     25
TEX.R.EVID. 403 .........................................................................................   8, FN4
TEX.R.EVID. 404(b) .....................................................................................    8, FN4


                                                          iv
Constitutional Provisions

U.S. CONST. AMEND. IV…………………………………………….……… 15
U.S. CONST. AMEND. XIV ............................................................................. 15

Secondary Material

New Oxford Annotated Bible, Oxford University Press, New York, 1973... 6,FN2
Webster’s Encyclopedic Unabridged Dictionary 645 (1989) ……………… 20




                                                     v
                                  NO. PD-0659-15

                  IN THE COURT OF CRIMINAL APPEALS

                                     OF TEXAS


                        PAUL HENRI WAGNER, Appellant

                                           v.

                        THE STATE OF TEXAS, Appellee


                   APPELLANT’S BRIEF ON THE MERITS



TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

      NOW COMES, Paul Henri Wagner, Appellant in this cause and Petitioner

herein, by and through his attorneys of record, Dan Wood, Jr. and Vincent W. Perini,

and pursuant to the provision of Texas Rules of Appellate Procedure 69, et seq.,

urges this Court to grant relief for errors made in the Court of Appeals, and in support

will show as follows:

                          STATEMENT OF THE CASE

      Appellant was charged by information (CR: 11) with the Class “A”

Misdemeanor crime of Violation of a Protective Order prohibition against

“communicating with a protected party in a threatening or harassing manner,” See,




                                           1
TEX. PEN. CODE §25.07(a)(1)(A) (West 2012).      Appellant entered a plea of Not

Guilty, and was tried before a jury (RR2: 49). Appellant was found guilty (RR3:

132). Appellant waived the jury on punishment, and punishment was determined by

the Court as follows: 365 days in jail, suspended, and the Defendant placed on

community supervision for 24 months, plus a fine of $375.00 (RR3: 139). Judgment

was entered (CR: 14-15).

      The defendant filed a Combined Motion for New Trial and Motion for Arrest

of Judgment, which was timely presented to the Court (CR: 43;RR4: 7). The

combined motions were supported by defendant’s affidavit (CR: 58-62). A hearing

was held on August 29, 2013, after which the trial court denied the motions (RR4:

26). Appellant gave timely Notice of Appeal (CR: 13).

                 STATEMENT OF PROCEDURAL HISTORY

      The Fifth Court of Appeals affirmed Appellant’s conviction in its opinion in

Wagner v. State, No. 05-13-01329-CR, (Tex. App.-Dallas, delivered May 5, 2015)

(Mem. Op.) (Not designated for publication). The Petition for Discretionary Review

was timely filed. Review was granted on November 11, 2015 and this initial brief

on the merits is timely filed.

                                 ISSUES PRESENTED

                       First Question Presented for Review

WHAT IS THE CORRECT DEFINITION OF THE PHRASE
“COMMUNICATING ... IN A ... HARASSING MANNER” AS USED IN THE


                                        2
STATUTE FOR PROTECTIVE ORDERS IN FAMILY VIOLENCE CASES,
AND, AS APPLIED IN THIS CASE, DID IT PENALIZE PROTECTED
SPEECH IN VIOLATION OF PETITIONER’S FIRST AMENDMENT
RIGHTS? [TEX.PEN. CODE §25.07(A)(1)(A)].

                    Second Question Presented for Review

WHETHER THIS IS A “CONTENT-BASED” FIRST AMENDMENT CASE
AND OUGHT TO HAVE BEEN DECIDED BY A DIFFERENT STANDARD
OF REVIEW, “STRICT SCRUTINY” AS ENUNCIATED IN THE CASE OF
EX PARTE LO?

                     Third Question Presented for Review

IF STRICT SCRUTINY IS THE PROPER STANDARD OF REVIEW,
WHETHER THE CORRECT STANDARD OF REVIEW CAN BE WAIVED?



                         STATEMENT OF FACTS
      Appellant and his wife, Laura Wagner, the complainant, separated in October,

2011(RR3: 32). They had been married for three years (RR5: Defendant’s Exhibit

3).

      They lived together in the City of Cedar Hill, Dallas County, with their two-

year-old daughter (RR3: 23-26). They owned their own home and attended a

nondenominational “Evangelical Mainline,” “full gospel,” charismatic, Pentecostal-

style church, Mountain Creek Community Church (RR3: 90-91; RR4: 10). Mrs.

Wagner was not employed outside the home (RR3: 32). Appellant was a veteran of

the war in Iraq and continued to serve the Marine Corps on a regular basis in the

Reserves (RR3: 94-95) [A Staff Sergeant/Combat Marksmanship Trainer with



                                        3
Secret Clearance, periodically away from home on training missions (CR: 59;

RR3:94-95; RR5: Defendant’s Exhibit 3)], and complainant and their daughter were

covered by Tricare (Marine Corps) health insurance (RR3: 94-95).

      The Dallas County District Attorney’s office sought a Protective Order on the

wife’s behalf against Appellant which was granted following a hearing and delivered

to Appellant (RR5: State’s Exhibit 1). The order was issued November 16, 2011

(RR5: State’s Exhibit 1). Among other things, the protective order prohibited

Appellant communicating directly with complainant “in a threatening or harassing

manner.” (RR5: State’s Exhibit 1). This prosecution was for a violation of that

provision of the protective order.

      The State offered evidence that Appellant and Mrs. Wagner, exchanged text

messages and Emails (RR5: State’s Ex. 2 and 3), and that Appellant telephoned and

left some voicemail messages over a period of 22 days beginning November 17,

2011 until Mrs. Wagner complained to the Cedar Hill police on December 8, 2011

(RR3: 104-106).

                                     Text Messages

      The first communication was a text message November 17 from Mrs. Wagner

to Appellant. “I pray for u [Sic] every day. That you would be humbled in the sight




                                           4
of the Lord and redeemed” (RR5: State’s Ex. 2, first page).1 The following day,

November 18, at 9:56 a.m. Appellant responded in kind with a text message, “I pray

for you every day too” (RR5: State’s Ex. 2, first page). Then Appellant texted, “I’ll

be getting some money next week and will pay bills.” Twelve minutes later at 10:08

a.m., wife responded with a question, “Did you get a job?” (RR5: State’s Ex. 2). A

few minutes after that wife texted, “Where is the money coming from? Did you get

unemployment?” (RR5: State’s Ex. 2). At 11:11 a.m., Appellant texted wife, “Do

you have an attorney? My attorney has asked b/c [Sic] he would want to talk with

him/her.” (RR5: State’s Ex. 2). There were no further communications until later

that day.

       Asked at trial what kind of contact the defendant had with her, Mrs. Wagner

acknowledged that he was replying to her requests (RR3: 30). “There were things

according to our child, bills, and finances. I was unemployed. I needed to talk to him

about bank accounts…” (RR 3:28-29), “to address bills, issues dealing with our

child, finances,” she said (RR3: 29).

       Later on November 18, from 5:34 p.m. until 6:16 p.m., about 50 minutes, there

were four more text messages, two from him and two from her (RR5: State’s Ex. 2,



1
  State’s Exhibit 2 is comprised of text messages printed out on four pages which are not
numbered. Appellant will refer to the pages as “first page,” “second page,” et seq. For ease in
consulting the record, recitation of communications are grouped by exhibit numbers, one each
for Text, Emails, and Telephone. Within each group the communications are in chronological
order.



                                                5
first page). Appellant wanted to talk, but Ms. Wagner said it would be “best to not

talk except through email” and she admonishes him to respect her wishes (RR5:

States Ex. 2).

       There were no more text messages for five days.

       On November 23, he texted a single sentence to her, “I miss you so much

Laura.” (RR5: State’s Ex. 2, second page). There were no texts the next day.

       Two days later on November 25, there was an exchange of text messages

(RR5: State’s Ex. 2, second page). At the end, Appellant expressed his love and that

he “wants to be Ephesians 5:25-30” for her. 2 She texted him the next day, and in his

response he said, “[D]on’t be cold toward me.” (RR5: States Exhibit 2).

                                              Emails
       The first email exchange was November 19, an expression of his love for her,

invoking religion (“Laura, you are in my prayers every day, that God would protect

and provide, that you would be full of joy and praise to the Lord, that you would no

longer fear but take comfort in the peace that surpasses all understanding… .”) (RR5:

States Exhibit 3, page 7). 3


2
 “Husbands, love your wives, as Christ loved his church and gave himself up for her, that he
might sanctify her, cleanse her by the washing of water with the words… That she might be holy
and without blemish. Even so, husbands should love their wives as their own bodies… etc.”
Ephesians 5:25 et seq. [New Oxford Annotated Bible, Oxford University Press, New York,
1973.]
3
 The pages are numbered in State’s Exhibit 3, but the emails themselves are not in sequence by
date. By its date on the face of the email, this was the earliest, but it does not appear on page 1
but on page 3 of the exhibit.



                                                 6
         The remainder of the emails in Exhibit 3, covering 10 pages, are similar to the

text messages, a mixture of family business matters, including the health of the child

and health insurance, interspersed with pleas from him that she not divorce him but

to give him another chance, most often invoking God’s will (RR5: State’s Ex. 3, pp.

1-10).

         State’s Exhibit 4 is a single email of four pages dated December 5, 2011 (RR5:

States Ex. 4). The subject was “My heart” and the salutation was, “To you I share

my heart.” It contained pleas for her forgiveness, e.g.

               With many tears I have written this to you.… When will you forgive me,
               my love? …What must I do to win back your love? What Must I do for
               you to take me back as your husband?....God hates divorce, and, though
               you feel you have that right, I beg for your mercy…

(RR5: State’s Ex. 4, second page).

         When asked during her testimony about these invocations of the Lord and

scripture, whether it was “part of your life,” “business as usual,” Mrs. Wagner

testified that such characterizations were a “fair description” (RR3: 92). When asked

if she objected to the invocation of God and the Bible and God’s will, she said, “No.”

(RR3: 93). She acknowledged that she herself had texted Appellant about

Christianity and the church (RR3: 89).

                    State’s Exhibit 5, the Email to Church Members
         The fifth and last state’s exhibit at trial was a single email on a single page

(RR5: State’s Ex. 5). It was a letter from Appellant to members of the Mountain



                                            7
Creek Community Church but not addressed to or sent to the complainant (RR5:

State’s Ex. 5). From Appellant, it was addressed to “my friends, mentors and

leaders…” He exhorted them to contact complainant in the name of “the body of

Christ” to ask her to forgive him. He said, “Laura seems to be getting counsel from

unbelievers and they are putting fear in her heart.” (RR5: State’s Ex. 5). “I beg of

you to help me.” He said that the email was “a call to action”:

       “Please, if you still count me as your brother, I ask you to help me beyond
       prayer. Contact Laura and urge her to wait and be patient, allow me time to
       prove myself.”

(RR5: States Exhibit 5). 4

Appellant made no request that the letter be sent to Mrs. Wagner.

       Mrs. Wagner did receive the letter, however, not from Appellant but from a

church member. The email showed on its face that it was a “Forwarded Message.”

The person sent it to her because he “thought [she] should read it because it had to

do with [her]…” (RR3: 77-78).

        Asked whether she believed this email to their fellow church members was

harassing, Mrs. Wagner testified she believed it was harassment, because it was

“slanderous, diminished my ability to make my own decisions” (RR3: 98). Asked if




4
  At trial and on direct appeal, defense counsel objected to admission of this particular email,
because it was not a communication from him directly to her, He asserted that this made it not
relevant and contrary to Tex.Evid. Rule 404(b) and harmful to the defendant under Rule 403.



                                                 8
she believed it was in violation of the protective order, Ms. Wagner responded, “I

would say so” (RR3: 99).

                              Telephone and Voicemails

      Mrs. Wagner testified there were also “two or three” voicemails left on her

cell phone. He called her “several” times (RR3: 38-39). These were during the same

time period as the emails and text messages. She testified the telephone voicemails

were of the same nature as the text messages and the emails (RR3: 106), except for

one, especially, on December 5 and another on December 7 when she testified “he

had been served with the Petition for Divorce (RR3: 41) and he was expressing to

me in the voicemail that he did not want a divorce. He was “very upset and crying

and begged me not to divorce him and not to do this to our family.” (RR3: 41).

          Mrs. Wagner’s Testimony About “Harassing” Communications

      Beside her testimony about Exhibit Five, the email to church members, (RR3:

99), Mrs. Wagner testified to a variety of her feelings about communications from

Appellant. Prosecution counsel read many of the text messages and emails in their

entirety and elicited opinions from her. Her answers were that she was “concerned

for safety” (RR3: 38); “I felt guilty for initiating a hearing for the protective order”

(RR3: 29); “The calls “made me feel uneasy.” (RR3: 42); and, “I felt annoyed he

wasn’t listening” (RR3: 52). He made her feel he “wanted sympathy” and “he

wanted her to “console him” (RR3: 56). Concerning Exhibit 4, the long, five-page



                                           9
poetic email, she felt “weirded out.” It “wasn’t something appropriate.” (RR3: 62).

“I felt like he was trying to prove to me that he was, you know, living a better life

and living in God’s will and that he had been redeemed and, you know, he was

changed. He was trying to prove to me that he had changed and trying to win me

back.” (RR3: 66).

      Prompted on direct examination, she said he had expressed a desire to reunite

the relationship “more than 10 times.” (RR3: 34). She was asked did she “consider

his contact and his request to reunite the relationship to be harassment?” She said,

“Yes.” (RR3: 35).

      “He [Appellant] never “showed up to [her] house.” (RR3:31). She was never

threatened whatsoever, even when asked, “[d]id he ever say ‘if we’re not back

together,’ something bad is going to happen to you?” (RR3: 35, 100).

      On December 10, 2011, Mrs. Wagner complained to the Cedar Hill Police

Department about his communications with her (RR3: 34). Asked “Why?” she said,

“I went to report Paul for contacting me.” (RR3: 34). She felt his conduct was

harassment (RR3: 34). Counsel for the prosecution asked her, “[D]id you talk to the

officer about the ways in which you believe the defendant was violating the

protective order?”… “What did you tell him?” (RR3: State’s Ex. 36). “I told him he

had called me several times and left me voicemails and sent out an email, several

emails to me.” (RR5: State’s Ex. 33). She complained of the volume and frequency




                                         10
and length of the emails, the language he used, the love poems, which “made me

feel like I was being coerced or twisting my arm or didn’t make me feel comfortable

at all.” (RR3: 36).5

       The last exhibit was offered by the defense (RR5: Defendant’s Ex. 1). It was

sent from Mrs. Wagner to Appellant on January 16, 2012, and in it, she suggested

that he and she file a joint tax return for 2011 and that they, without intermediaries,

negotiate its contents by direct communication with one another (RR3: Defendant’s

Ex. 1). She said nothing to indicate any distress or apprehension about

communicating with him, although she acknowledged that in light of events, he

[Appellant] might feel that way. In that case, she suggested he might prefer

intermediaries:

       “I would have sent this through our lawyers, but the amount of money it will
       cost us both to do that would be pointless. You can communicate through
       [mutual church friends] if you do not want to email me directly, I
       understand. But know we are still legally married so we are allowed to talk
       about this stuff the detective told me so.”

(RR5: Defendant’s Ex. 1).




                             SUMMARY OF ARGUMENT


5
  The Court of Appeals, in its "The background" summary of the facts (Mem. Op. pp.1-5), lists
the communications, of all types, chronologically. Beginning the day after the protective order,
November 17, until the day Mrs. Wagner complained to the police, December 10 (a total of 22
days) there were nine days without any communication between them.



                                                11
      The    statute   in   question,   Texas     Penal   Code   §25.07(a)(2)(A),   is

unconstitutionally vague and overbroad as applied to this defendant. The statute, the

Protective Order, and the information allowed Appellant’s prosecution and

conviction for communications about his honest and earnest hope that they might be

reconciled; and that his relentless pursuit of that goal represented the will of God.

The same are unconstitutional as facially vague.

      The U.S. Constitution’s requirements of Free Speech and Due Process

mandate that a penal statute give fair notice to an actor about what constitutes a

crime. A statute may be unconstitutional also under the First and Fourteenth

Amendments if its language is vague and overbroad, criminalizing conduct which

ought not to be made criminal. Where freedom of speech is involved, a vague statute

gets a higher level of scrutiny than otherwise.

      There is no offense here without Appellant’s attempts to dissuade his wife

from initiating divorce proceedings -- whether the words he spoke or wrote to her

during those 22 days were harassment. Except for fervent attempts to persuade her

at least for a pause before initiating divorce proceedings, the communications were

about ordinary family matters. Far from antisocial, reconciliation is a venerable

goal-- to slow down dissolution of a family. Appellant’s goal was consistent with

universally applauded public policy. That he failed to win her over does not diminish




                                          12
the legitimate purpose of his conduct. The Court must decide whether the content of

those entreaties constituted “communicating… in a… harassing manner.”

      The Court of Appeals used the incorrect standard of review to decide whether

the statute is constitutional. The communication involved here was “content based”

and not “content neutral.” The correct standard of review, “strict scrutiny,” places

the burden on the state to show that appellant’s communications were not protected

as free speech.

      There would have never been a prosecution in this case but for the content of

appellant’s speech. The Information contains the words “communicating… in… a

harassing manner.” It may be that the offense is based on repetition of the

communications as well as the content of the communications, but it cannot be said

of that content was immaterial. Accordingly, the proper standard of review was strict

scrutiny as enunciated in the case of Ex Parte Lo and additionally such standard of

review cannot be waived.


                      ARGUMENT AND AUTHORITIES

                  First Question Presented for Review (Restated)

WHAT IS THE CORRECT DEFINITION OF THE PHRASE
“COMMUNICATING ... IN A ... HARASSING MANNER” AS USED IN THE
STATUTE FOR PROTECTIVE ORDERS IN FAMILY VIOLENCE CASES,
AND, AS APPLIED IN THIS CASE, DID IT PENALIZE PROTECTED
SPEECH IN VIOLATION OF PETITIONER’S FIRST AMENDMENT
RIGHTS? [TEX.PEN. CODE §25.07(A)(1)(A)].



                                         13
                                     Argument

      Appellant first argues the language of Texas Penal Code §25.07(a)(2)(A),

“…communicate …In a … harassing manner,” is too vague and overbroad as

applied to Appellant, rendering the Statute, the Protective Order, and the Information

all in violation of U.S. Constitutional guarantees of Freedom Of Speech. Secondly,

Appellant argues the language of Texas Penal Code §25.07(a)(2)(A),

“…communicate …In a … harassing manner,” is too vague on its face, rendering

the Statute, the Protective Order, and the Information all in violation of U.S.

Constitutional Guarantees of Freedom of Speech.

      The proper standard for this case is one of “strict scrutiny ” of the free speech

issues as enunciated in case of Ex Parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013),

because the communications in this case were “content-based.” In the alternative,

the standard of review should be with the burden on appellant to show his

communications were not harassing, the standard as stated in the case of Ely v. State,

582 S.W.2d 416 (Tex. Crim. App. 1979). The Supreme Court has held a government

regulation of expressive activity is content neutral as long it is justified without

reference to the content of the regulated speech. Ward v. Rock Against Racism, 491
U.S. 781, 791 (1989).




                                          14
      The statute under which appellant was convicted, Texas Penal Code §25.07

(“§25.07”), punishes violations of Protective Orders and conditions of bail in family

violence cases. Violation is a Class “A” misdemeanor. TEX.PEN.CODE §25.07(g)

(West 2010). To be guilty under §25.07, a defendant must be shown to have known

that he was subject to a protective order. Harvey v. State, 78 S.W.3d 368 (Tex. Crim.

App. 2002).

      The statutory language pertinent to this case is as follows:

      A person (subject to a protective order) commits an offense if … the
      person knowingly or intentionally:
            (2) communicates:
            (A) directly with a protected individual or a member of the family
      or household in a threatening or harassing manner (emphasis added).

TEX.PEN. CODE §25.07 (a)(2)(A) (West 2010).

      The information in this case (CR: 11), as amended (CR: 26), charges
appellant, in pertinent part, as follows:
             …defendant did intentionally and knowingly… communicate directly
      with Laura Wagner, a protected individual… in a threatening and harassing
      manner in that Defendant did make repeated telephone calls to complainant
      and defendant did send repeated text messages and emails to complainant…
      in violation of a [Protective Order] signed November 16, 2011… (emphasis
      added) (CR: 11, 26).

      The emphasized language in the statute and information are vague and

overbroad in violation of the First Amendment to the U.S. Constitution guaranteeing

Freedom of Speech and applicable through the Due Process of Law guarantee of the

14th Amendment to the U.S. Constitution. U.S. CONST., AMEND. I, AMEND XIV.


                                            15
      In May v. State, 765 S.W.2d 438 (Tex. Crim. App.1989) (en banc), the Court

of Criminal Appeals held the Texas Harassment statute unconstitutional for

infirmities similar to those in this case. The court said, “[i]t is axiomatic that vague

laws offend the federal Constitution by allowing arbitrary and discriminatory

enforcement, by failing to provide fair warning, and by inhibiting the exercise of

First Amendment freedoms.” May at 439. “By failing to provide reasonably clear

guidelines, Texas Penal Code §42.07 (Harassment) gives officials unbounded

discretion to apply the laws selectively and subjects the exercise of the right of to

free speech to an un-ascertainable standard. Accordingly, we hold that the Texas

Harassment Statute is unconstitutional on its face for vagueness.” Id. at 440.

      Use of the word “harassing” in this statute is an invitation to misunderstanding

– whether by a person subject to a protective order who believes he is lawfully

exercising his right, whether by a “protected individual,” or whether by a police

officer affecting an arrest. It is so vague that “harassing manner” is in the eyes of the

beholder (e.g. Mrs. Wagner in this case, as demonstrated by her trial testimony).

      In analyzing a facial challenge and overbreadth and vagueness of the law, the

U. S. Supreme Court in Village of Hoffman Estates v. Flipside, Hoffman Estates,

455 U.S. 489 (1981), stated that:

      “A court’s first task is to determine whether the enactment reaches a
      substantial amount of constitutionally protected conduct. If it does not, then
      the overbreadth challenge must fail. The court should then examine the facial



                                           16
      vagueness challenge and, assuming the enactment implicates no
      constitutionally protected conduct, should uphold the challenge only if the
      enactment is impermissibly vague in and all of its applications. A plaintiff
      who engages in some conduct that is clearly proscribed cannot complain of
      the vagueness of the law as applied to the conduct of others. A court should
      therefore examine the complainant’s conduct before analyzing other
      hypothetical applications of the law.”

“A statute is considered impermissibly overbroad if, in addition to proscribing

activities which may constitutionally be forbidden, it sweeps within its coverage

speech or conduct which is protected by the First Amendment.” Clark v. State, 665
S.W.2d 476, (Tex. Crim. App. 1984); Long v. State, 931 S.W.2d 285 (Tex. Crim.

App. 1996); Kramer v. Price, 712 F.2d 174 (5th Cir. 1983), affirmed en banc, 723
F.2d 1164 (5th Cir. 1984); Bynum v. State, 767 S.W.2d 769 (Tex. Crim. App. 1989).

      Appellant testified at the motion for New Trial/Arrest of Judgment hearing

August 29, 2013. (RR4: 48-24) He vouched for the accuracy of his affidavit and said

he had made changes in an early draft and the four-page affidavit in support of the

motion was admitted in evidence, as well as the combined motion itself, without

objection (RR4: 7).

      He testified he did not know his communications with his wife would be

deemed “in a… harassing manner” (RR for: 14). He had no intention to harass Mrs.

Wagner (RR4: 15). He did not know a definition of “harassing manner.” (RR4: 24).

On cross-examination he answered the prosecutor’s question “did she seem to

encourage you to communicate …, to email or text, to continue to have contact with


                                        17
her?” He answered; “Yes. By responding to my emails and initiating contact on her

own.” (RR4: 24)

      Mrs. Wagner asked Appellant to stop texting on November 28, and he stopped

(RR4: 18). He said she never asked him not to send emails, and she sent emails to

him (RR4: 19). After he left her a voicemail after being served with the divorce

petition, he received a call from his lawyer to cease all communications with her

because she had called the lawyer’s home to complain. Appellant said he did as he

was instructed and stopped communicating with her. (RR4: 12)

      He corroborated Ms. Wagner’s testimony about their church and the place of

God and religion in their lives (RR4: 10). Concerning the email which he sent to

members of the church imploring them to contact her to dissuade her from divorcing

him (RR5: State’s Exhibit 5), their failure to respond to his “call to arms” “left me

in turmoil with my own… Faith... [I]t felt like a betrayal… They’re there for me in

good times, and not there for me in bad times, and not even …offering any kind of

support” (RR4: 17).

                                   Patton v. State

      In the instant case the Fifth Court of Appeals held that “[A] person harasses

another when he persistently disturbs, bothers continually, or pesters that person.”

Wagner v. State, No. 05-13-01329-CR, (Tex. App.-Dallas, delivered May 5, 2015)

(Mem. Op.) (Not Designated for Publication) following an earlier Fifth District




                                         18
Court of Appeals case, Patton v. State, 835 S.W.2d 684 (Tex. App-Dallas, 1992, no

pet.).

         Patton was an appeal of a conviction for violating a protective order, based

on the same statute as in the case at bar. The opinion discusses three separate

misdemeanor cases, each for violation of a protective order. There is no

constitutional challenge. There is no challenge to the definition of harassment.

Instead, the defendant challenged the sufficiency of evidence in two of the three

cases and whether there was a fatal variance between allegation and proof in the

third. The Fifth Court of Appeals affirmed all three convictions. Where sufficiency

of evidence was challenged, the evidence showed threats and behavior which would

be judged harassment by any definition where the defendant called his wife at work

numerous times and told her that he was going to follow her home and run her car

off the road; and, defendant called at 4:00 AM, then continuously while she was at

work saying that she should “watch [her] car.” See, Patton, 835 S.W.2d at 686 – 87).

         This Court has said about statutory ambiguity: “A statute is ambiguous when

the language it employs is reasonably susceptible to more than one understanding.”

Baird v. State, 398 S.W.3d 220 (Tex. Crim. App. 2013) (citing Mahaffey v. State,

364 S.W.3d 908 (Tex. Crim. App. 2012)(“where application of a statute’s plain

language… is not plain but rather ambiguous, a court may consider extratextual

factors…”). In Patton, its facts rendered consulting “extratextual” assistance




                                          19
unnecessary. Nevertheless, in determining sufficiency, the Dallas Court of

Appeals turned to Webster’s Encyclopedic Unabridged Dictionary (1989) for

definitions of “threatening” and “harassing.” The court’s decision needed no

dictionary help. Consulting Webster’s was superfluous and, therefore, arguably,

dicta. Nonetheless, the Webster’s dictionary definition of “harassing” (“A person

harasses another when he persistently disturbs, bothers continually, or pesters that

person.”) is the definition the Dallas Court of Appeals applied in this case citing

Patton. See, Mem. op. at 7.

      If this is, indeed, the Fifth District definition, it sets the bar for arrest,

prosecution, and conviction very low. The Webster definition almost makes

violations of Section 25.07(a)(2)(A) preordained. The background circumstances of

a §25.07(a)(2)(A) case necessarily involve two persons seriously at odds with one

another, usually estranged husbands and wives. That there had been family violence

is a prerequisite to obtaining a Protective Order. Moreover, one of those persons,

usually the wife, makes a choice to seek a Protective Order. That entails interviews

and affidavits in preparation. Finally that person must participate in a hearing at a

courthouse before a judge. A Protective Order cannot be issued secretly. To be

effective, it must be served on the respondent, not something likely to endear him or

her to the person who obtained it. Finally, a Protective Order significantly restrains

its subject from conducting his customary activities involving his home and family.




                                          20
       Almost by definition, persons arrested and jailed for family violence, bad

enough, now suffer the ignominy of a protective order. The issuing court can choose

to what degree the respondent is limited in his activities. He can forbid direct contact

or, as in this case, allow direct communication so long that it is neither “threatening”

nor “harassing.”

      It is within such a tense environment than a violation occurs. The respondent

is probably angry. The protected party may be smug, very frightened, seductive, or

hysterical. Communication usually means by telephone, or in these modern times,

email and text messages. Is it not predictable that a protected party would be on

tender hooks? Almost any communication from the respondent would be

bothersome, disturbing, or pestering. The dictionary definition relied upon in Patton

says the disturbing should be “persistent” and the bothering should be “continually.”

There is no modification of “pestering.” “Persistently disturbs” could constitute

almost any communication repeated several times, whether or not it was justified.

For example, what if the respondent needs items from the house and the protected

party fails to comply? There is very little difference between “persistently disturbs”

and “bothers continually.” “Pesters” without qualification or definition could be any

communication whatsoever in the mind of the protected party (e.g. hypothetically

“… he keeps pestering me about the car;” or “about the dog;” or “about needing

items of clothing”).




                                          21
      In such a volatile environment, it is easy to imagine that a protected party

would consider themselves as the victim of communications in a harassing manner.

And applying the Patton definition, how likely is it that the police officer or even a

magistrate would pause before initiating action – usually arrest and incarceration.



                                   Garcia v. State
      In 2006, the Third District Court of Appeals considered a constitutional

challenge to the same statutory provision as in this case and for the same reasons.

The issue was whether the same language in Penal Code §25.07(a)(2)(A) –

“communicating…in a…harassing manner”-- was unconstitutional for its

vagueness. See, Garcia v. State, 212 S.W.3d 877 (Tex. App. – Austin 2006). In that

case, Garcia asserted that the statute failed to define what kind of communication is

“harassing.” Id. at 887. In obedience to its obligation to construe the word “harass”

to avoid constitutional infirmity, if possible, the Court of Appeals construed “harass”

as did the Texas Supreme Court in a lawyer disciplinary matter, Commission for

Lawyer Discipline v. Benton, 980 S.W.2d 425 (Tex. 1998). The Texas Supreme

Court was confronted with a similar problem in the application of a provision of the

Texas Disciplinary Rules of Professional Conduct, Section 3.06 [d], which included

the word “harass.” In doing so, the Texas Supreme Court fashioned its own

definition of “harass,” which included four elements:




                                          22
      1. A course of conduct,
      2. Directed at a specific person,
      3. Causing or tending to cause substantial distress, and
      4. Having no legitimate purpose.

Benton, 980 S.W.2d at 439.
     The Third Court of Appeals added a “reasonable person” standard to the

Texas Supreme Court’s definition to further avoid vagueness, as follows: “the course

of conduct must be such as would cause a reasonable person to suffer substantial

emotional distress and must actually cause substantial emotional distress to the

person.” Garcia, 212 S.W.3d at 891, FN 9. This is in harmony with some of the

cases cited by the Supreme Court. See, e.g., Snowden v. State, 677 A.2d 33, 36 n. 1

(Delaware 1996) (as cited in Benton at 439).

      Appellant herein would be exonerated if such a definition were applied to his

communications in this case. Although his was a “course of conduct” directed at a

specific person, his disaffected wife, a fair application of the third criterion, “causing

or tending to cause substantial distress,” requires parsing of the evidence. See,

Benton, 980 S.W.2d at 439. While Mrs. Wagner most certainly experienced

displeasure, discomfort, and stress, it did not reach the level of “a substantial

distress.” Id. It can be said that at least part of her distress was not “caused” by

communications from Appellant but, instead, attributable to the facts and

circumstances of her overall situation. Suddenly, she had become a young mother

with a very young child but without a job or a husband. This abrupt change in her



                                           23
circumstances was quite sufficient to “cause or [tend] to cause” complainant’s

distress. She had taken the child to Mexico and now the little girl was sick and

needed medicine at a time when the family’s health insurance was in jeopardy (RR5:

State’s Ex. 2, first page, the initial test messages).



                               “No” Legitimate Purpose
       Regardless of the first three criteria established by the Texas Supreme Court

in Benton, the evidence in this case does not rise to the level of the fourth and last

criteria, that his communications had “no legitimate purpose”. Benton’s fourth

criterion is absolute, without qualification, because it says none, not any legitimate

purpose. Benton, 980 S.W.2d at 439. Much of Appellant’s communications were

about mundane family matters, often in response to Mrs. Wagner’s communications.

It cannot be said that those communications were without any legitimate purpose.

      The other kind of communication, were his fervent, sincere pleas to her to

reconsider initiating divorce proceedings, if only for a little while. These

communications were never abusive. There is nothing in the evidence to suggest

they were not genuine. In urging caution and pleading for respite, Appellant was on

the side of mainstream professional thinking and public policy here and throughout

the Western world. The Texas Family Code is an example. It requires a 60 day

waiting period before married couples can be divorced. The rationale for this delay

is that people should not rush into divorce. See, TEX.FAM. CODE §6.702. Those


                                            24
provisions of the family code concerning “Dissolution of Marriage,” while laying

down a road map ending in divorce, also contain provisions such as §6.505 (b),

which gives the District Court power to order the parties into counselling if there is

any reasonable expectation of reconciliation. TEX.FAM. CODE §6.505(b). Of course

husbands and wives get divorced anyway, but nobody can say such cautionary

measures have “no legitimate purpose.”

      Another form of communication from appellant to complainant, are those

where he invokes God and the Bible in his arguments to slow down the divorce

process. As Mrs. Wagner testified herself, it was nothing remarkable in their daily

lives for her and Appellant to speak in the manner shown by his religious

communications to her (RR3: 93). She never suggested that Appellant’s religious

practices and his religious communications to her were not genuine.

      Observers unaccustomed to such hyper religiosity among Christians may

judge them unfairly. They have a right to their beliefs and his speech which trumpets

those beliefs. Who can fairly assert that such communications have no legitimate

purpose?

      Besides ordinary discussions about money, bills, and the baby, the

communications were attempts by the crestfallen husband to dissuade his wife from

initiating divorce proceedings. This was protected free speech. Its purpose was not

harassment but intended to influence his wife to preserve the marriage. In his




                                         25
communications, Appellant invoked secular reasons (e.g. that their child not grow

up in a broken home), and he embellished his communications to her with

Christian/biblical doctrinal quotations and allusions. Ironically, the manner of his

invocation of “full gospel” Christianity in his cause may well offend outsiders at first

– including Christians – unaccustomed to the argot of Pentecostal worship and

belief. In truth, his unabashed invocation of religion was quintessential First

Amendment free speech -- augmented by religious expression.

      Mrs. Wagner described how Appellant’s speech made her feel:

“like he was trying to prove to me that he was, you know, living a better life and
living in God’s will and that he had been redeemed and, you know, he was changed.
He was trying to prove to me that he had changed and trying to win me back.”

(RR3: 66).

It is clear Mrs. Wagner believed these communications were unlawful, but what she

characterized in her testimony as unlawful harassment can be seen just as well as an

exemplar of what the First Amendment was made to accomplish. As she described

her own feelings about it, she made the single best example in the case for finding it

“protected speech.”

      Ultimately, if Texas’ “harassment” jurisprudence follows the Supreme

Court’s Benton definition, then Paul Wagner’s communications to his wife during

the three weeks following the protective order were not “in a harassing manner.” On

other hand, if this case proceeds without an acceptable definition of “harassing




                                          26
manner,” then the statute is unconstitutional as facially vague and too vague and

overbroad.

                      Second Question for Review (Restated)

WHETHER THIS IS A “CONTENT-BASED” FIRST AMENDMENT CASE
AND OUGHT TO HAVE BEEN DECIDED BY A DIFFERENT STANDARD
OF REVIEW, “STRICT SCRUTINY” AS ENUNCIATED IN THE CASE OF
EX PARTE LO.

                       Third Question for Review (Restated)

IF STRICT SCRUTINY IS THE PROPER STANDARD OF REVIEW,
WHETHER THE CORRECT STANDARD OF REVIEW CAN BE WAIVED.

      Appellant’s Brief and the State’s Brief were filed in the spring of 2014.

Neither brief cited Ex Parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Appellant

did so for the first time in his Reply Brief, asserting that it controlled in this case

and its “strict scrutiny” standard should be the standard of review as opposed to the

standard enunciated in Ely v. State, 582 S.W.2d 416 (Tex. Crim. App. 1979).

Appellant’s Reply Brief at 1 – 2.

      In a Supplemental Brief allowed by the court, the State took issue. The State

argued this case was a “content-neutral” rather than “content-based” statute, and

strict scrutiny was inapplicable. The State said Penal Code § 25.07(a)(1)(A) confers

benefits or imposes burdens on speech without reference to the ideas or views

expressed. State’s Supp. Brief at 2-3. The State insisted that that “harassing”

communications in the Protective Order statute “depended upon the frequency and


                                          27
effect of the communication, not their content.” State’s Supp. Brief, p. 5. In a

footnote the State notes that the “manner and means” in the information speaks only

of the frequency of the communications, not the content. State’s Supp. Brief, p. 5,

Fn. 3. This overlooks the Information’s language which accuses the defendant of

communicating “in a threatening and harassing manner…” And other language in

the charging document that his actions were “in violation of an order issued by the

292nd Court in Dallas County,” i.e. The Protective Order (CR: 11), which charged

Petitioner with “communicating… in a… harassing manner.” The word “harassing”

modifies the manner of communications, so it describes content as well as frequency.

      As if to illustrate this ambiguity, the Dallas Court of Appeals, while arguing

in agreement with the State that the content of Petitioner’s communications were

irrelevant, nevertheless wrote “[T]he statute clearly protects Laura [Wagner] from

appellant’s repeated, unsolicited, and unwelcome communications in which he

professes his love and begged her not to divorce him” (Emphasis added). Mem. Op.

at 9. It should be clear, despite arguments to the contrary, content mattered to the

Court of Appeals.

      Since the Court of Appeals memorandum opinion in this case, this Court has

further elucidated and enlarged the reach of the First Amendment and “Strict

Scrutiny” in Texas criminal litigation by its ruling in Thompson v. State, No. PD-




                                         28
1371-13(Tex. Crim. App. 2014). That opinion held unconstitutional on its face Tex.

Pen. Code §21.15 (b)(1), the “improper photography or visual recording statute.”

      In a footnote to its opinion, the court below chose to apply the customary

standard of review with the burden on the defendant to establish unconstitutionality.

Mem. op. at p. 6, FN 4. In explanation, the footnote explained that appellant had

first raised the argument about Ex parte Lo and “strict scrutiny” in his Reply Brief.

It rejected the content-based strict scrutiny standard on the grounds, in effect, that

the standard had been waived by the appellant. This was error. See, e.g., Marin v.

State, 851 S.W.2d 275, 279-80 (Tex. Crim. App. 1993) (overruled on other grounds

by Cain v. State, 947 S.W.2d 262, 264 (Tex. Crim. App. 1997)). A correct standard

of review cannot be waived.

      The Court of Appeals also said there had been no discussion by Appellant or

authority to establish that this case was “content-based.” On the contrary, Appellant

had cited and examined the language in Ex Parte Lo that “when the government

seeks to restrict and punish speech based on its content, the usual presumption of

constitutionality is reversed.” Further, petitioner argued in his Reply Brief that in

“this case the prosecution seeks to punish speech it “disfavored” based on the ideas

expressed. Appellant’s Reply Brief at 7.

      Finally in the opinion footnote, the Court of Appeals said it was rejecting the

Lo strict scrutiny standard because “the statute itself does not address the content of




                                           29
communications.…” Mem. op. at 6, FN 4. This is a mistake. It ignores or overlooks

the statutory language which prohibits communication in a “harassing manner.”

Both the state and the Court of Appeals arbitrarily insist that this statutory phrase

refers only to the frequency of communication and not it’s content. Yet there is no

statutory explanation of what “harassing manner” means. That is the problem. It is

the central issue in this appeal. The assertions of the state and the court are belied by

their own arguments which invariably discuss content, e.g. appellant’s begging his

wife to postpone divorce and give him a chance to prove that he had changed. The

opinion is replete with descriptions of the content of appellant’s communications to

his disaffected wife. Even the dictionary definition embraced by the Fifth District

court bespeaks content. Mem. op. at 7, FN 5. For example, the words “disturbs” and

“bothers” can as easily refer to the content of frequent messages as to frequency

alone.

         The only substantive explanation given by the court for rejecting the strict

scrutiny standard is that the statute itself does not show it is “content-based.” As

shown in the foregoing paragraphs, Appellant disputes that argument. However,

even if the statutory language by its terms does not show it is “content based,” Ex

Parte Lo demands more than reading the statute to determine whether is the “strict

scrutiny” standard should apply. It says the First Amendment requires examining the

content of the speech in question.




                                           30
      “If it is necessary to look at the content of the speech in question to decide if
      the speaker violated the law, then the regulation is content-based…[F]or
      example, if the statute makes it a crime for an adult to communicate with a
      minor via the Internet, that is a content-neutral law. But if the statute prohibits
      an adult from communicating with a minor in a sexually explicit manner, that
      is a content-based law because one has to look to the content of the
      communication to decide whether the person violated the law.”

Ex Parte Lo, p. 7. Fn.12.

That statement could be applicable as well to the case at bar, because, as shown again

and again in the Court of Appeals opinion, “it is necessary to look at the content of

the communications to determine if the statute is violated. The 12th footnote to the

Ex Parte Lo opinion repeats the admonition: “[I]f it is necessary to look at the content

of the speech in question to decide if the speaker violated the law, then the regulation

is content-based.” Ex Parte Lo, 424 S.W.3d at 10, FN 12.

(citing Gresham v. Peterson, 225 F.3d 899 (7th Circuit 2000)).

      Whether Penal Code Sec. 25.07(a)(2)(A) is constitutionally infirm should

have been determined by the strict-scrutiny standard.




                                          31
                                      PRAYER

      Appellant prays this Court reverse the conviction and enter an acquittal, or in

the alternative, reverse the conviction and remand this case to the Court of Appeals

for further proceedings or remand this case to the trial court for a new trial.

                                 Respectfully submitted,

                                 DAN WOOD, JR.
                                 ATTORNEY AT LAW
                                 4303 N. Central Expressway
                                 Dallas, Texas 75205
                                 Tel: (214) 559-8815
                                 Fax: (214) 696-0867
                                 Email: danwoodjr@sbcglobal.net


                                 VINCENT W. PERINI
                                 ATTORNEY AT LAW
                                 2501 Oak Lawn Ave., Suite 560
                                 Dallas, Texas 75219-4082
                                 Tel. (214) 750-7477
                                 Fax (214) 521-5690
                                 Email: vperini@airmail.net


                                 By: /Vincent W. Perini/
                                 Vincent W. Perini
                                 State Bar No. 15782000

                                 ATTORNEYS FOR APPELLANT




                                          32
                          CERTIFICATE OF SERVICE

      I certify the foregoing Appellant’s Brief on the Merits was served upon the

State of Texas by sending a true and correct copy to the Criminal District Attorney

of Dallas County via mail to: Hon. Susan Hawk, Criminal District Attorney, Attn:

Appellate Section, Frank Crowley Court Bldg., 133 N. Riverfront, LB 19, Dallas,

TX 75207, and to the State Prosecuting Attorney, via mail to: P.O. Box 13046,

Austin, TX 78711-3046, on December 28, 2015.


                                       /Vincent W. Perini/
                                       ____________________________
                                       Vincent W. Perini
                                       Attorney for Appellant


                      CERTIFICATE OF COMPLIANCE

      In accordance with Rule 9.4(i) of the Texas Rules of Appellate Procedure, I

certify that the total word count for the foregoing Petition for Discretionary Review

is 7,389 words as shown by the word count function of the computer program, MS

Word 2007, used to generate the document.

                                       /Vincent W. Perini/
                                       _______________________________
                                       Vincent W. Perini
                                       Attorney for Appellant




                                         33